FILED
                             NOT FOR PUBLICATION                            APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOMMY SIMMONS, III,                               No. 10-56414

               Plaintiff - Appellant,             D.C. No. 2:04-cv-09731-SVW-JC

  v.
                                                  MEMORANDUM *
COUNTY OF LOS ANGELES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Tommy Simmons, III, appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging malicious prosecution. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Blankenhorn v. City of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Orange, 485 F.3d 463, 470 (9th Cir. 2007), and we affirm.

      The district court properly granted summary judgment for defendants Harris

and Taylor in their individual capacities as to Simmons’ malicious prosecution

claim because Simmons failed to raise a genuine dispute of material fact as to

whether these defendants interfered with the prosecutor’s independent judgment in

initiating criminal proceedings, and whether they acted with the purpose of

denying Simmons a fair trial or violating another constitutional right. See Lacey v.

Maricopa County, 649 F.3d 1118, 1133 (9th Cir. 2011) (elements of a malicious

prosecution claim under § 1983); Harper v. City of Los Angeles, 533 F.3d 1010,

1027 (9th Cir. 2008) (presumption that prosecutor’s filing of a criminal complaint

immunizes investigating officers unless “substantial” evidence shows that “‘the

district attorney was pressured or caused by the investigating officers to act

contrary to his independent judgment’” (citation omitted)).

      The district court did not abuse its discretion by denying Simmons’ motion

to file a third amended complaint. See Chodos v. W. Publ’g Co., 292 F.3d 992,

1003 (9th Cir. 2002) (setting forth the standard of review and requirements for

leave to amend, and noting that a district court’s discretion is particularly broad

where it has already granted leave to amend).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                     10-56414
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Simmons’ remaining contentions are unpersuasive.

      Simmons’ motion for a status update on this appeal is denied as moot.

      AFFIRMED.




                                         3                                    10-56414